

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 11th day of
December, 2006, by and between Global Capacity Group, Inc., a Texas corporation
(the “Company”), and David Walsh (the “Employee”).
 
RECITALS:
 
A.    The Company is in the telecommunications business.
 
B.    The Employee has been previously employed with Company and the Company and
Employee wish to enter into new terms of employment.
 
C.    The Company desires to employ the Employee and Employee desires to be
employed by the Company as a Vice President and Managing Director, subject to
the terms, conditions and covenants hereinafter set forth.
 
D.    As a condition of the Company employing the Employee, Employee has agreed
not to divulge to the public the Company’s confidential information, not to
solicit the Company’s vendors, customers or employees and not to compete with
the Company, all upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and the agreements, covenants
and conditions set forth herein, the Employee and the Company hereby agree as
follows:
 
ARTICLE I
EMPLOYMENT
 
1.1    Employment. The Company hereby employs, engages and hires Employee, and
Employee hereby accepts employment, upon the terms and conditions set forth in
this Agreement. The Employee shall serve as a Vice President and Managing
Director of the Company. The Employee shall have and fully perform the duties
and responsibilities required for such job title and position and shall perform
such additional services and discharge such other responsibilities as may be,
from time to time, assigned or delegated by the Company, but in no case shall
there be any significant increase in the job duties from the duties of the
Employee prior to the signing of this Agreement. The Employee shall report to
the President and Chief Operating Officer of the Company’s parent, Capital
Growth Systems, Inc. The Company and Employee shall develop, within a reasonable
time after the execution of this Agreement, a protocol of authority and
responsibilities for entering into contracts with vendors, suppliers, customers,
and other parties as is necessary to run the Company in the ordinary course of
business. Without limiting the generality of the foregoing, this protocol shall
provide that all contracts shall be reviewed by the CEO of the Company and that
the Company may not become obligated on contracts in excess of $100,000 without
prior approval of the Company’s CEO.
 
1.2    Activities and Duties During Employment. Employee represents and warrants
to the Company that Employee is free to accept employment with the Company and
that Employee has no prior or other commitments or obligations of any kind to
anyone else which would hinder or interfere with the performance of this
Agreement.

 

--------------------------------------------------------------------------------



Employee accepts the employment described in Article I of this Agreement and
agrees to devote the necessary time to timely perform the duties and
responsibilities fully, including the performance of such other services and
responsibilities as the Company may, from time to time, stipulate. Employee
shall be present on the Company premises or actively engaged in service to or on
behalf of the Company during normal business hours Monday through Friday,
excluding business travel and periods of personal leave, vacation and sick
leave. However, Employee shall not be required to relocate from his personal
residence or to be out of Houston, Texas for excessive amounts of time.
 
ARTICLE II
TERM
 
2.1    Term. The term of employment under this Agreement shall be three (3)
years (the “Initial Term”), commencing on the date of the Agreement. This
Agreement may be renewed by mutual agreement of the two parties for subsequent
one-year terms as agreed by the parties (each a “Renewal Term”). The Initial
Term and any Renewal Terms shall herein be referred to as the “Employment Term”.
 
2.2    Termination. The Employment Term and employment of Employee may be
terminated as follows:
 
(a)    By the Company immediately for “Cause.” For the purpose of this
Agreement, “Cause” shall mean: (i) conduct amounting to fraud, embezzlement, or
illegal misconduct in connection with Employee’s duties under this Agreement;
(ii) the conviction of Employee by a court of proper jurisdiction of (or his or
her written, voluntary and freely given confession to) a crime which constitutes
a felony (other than a traffic violation) or an indictment that results in
material injury to the Company’s property, operation or reputation; (iii) the
willful failure of Employee to comply with reasonable directions of the Company
or any of the policies of the Company after (A) written notice is delivered to
the Employee describing such willful failure and (B) Employee has failed to cure
or take substantial steps to cure such willful failure after a reasonable time
period (not to be less than 15 days) unless the Employee, after discussion with
counsel, in good faith believes, that the directions of the Company (or its
actions or inactions in response to the Employee’s written notice) are illegal;
or (iv) willful misconduct or a material default by the Employee in the
performance or observance of any promise or undertaking of Employee under this
Agreement, which willful misconduct or default has continued for a period of ten
(10) business days after written notice thereof from the Company to the
Employee.
 
(b)    Automatically, without the action of either party, upon the death of
Employee (“Death”).
 
(c)    By either party upon the Total Disability of the Employee. The Employee
shall be considered to have a Total Disability for purposes of this Agreement if
he or she is unable by reason of accident or illness to substantially perform
his or her employment duties, and is expected to be in such condition for
periods totaling six (6) months (whether or not consecutive) during any period
of twelve (12) months. Nothing herein
-2-

--------------------------------------------------------------------------------


 
shall limit the Employee’s right to receive any payments to which Employee may
be entitled under any disability or employee benefit plan of the Company or
under any disability or insurance policy or plan. During a period of disability
prior to termination hereunder, Employee shall continue to receive his or her
full compensation (including base salary and bonus) and benefits, subject to
offset to the extent of any disability insurance payments received by the
Employee pursuant to any disability insurance policy maintained by or paid for
by the Company.
 
(d)    By the Employee upon ten (10) business days notice to the Company for
Good Reason, which notice shall state the reason for termination. For the
purpose of this Agreement, “Good Reason” shall mean any (i) “Change in Control”
(as hereinafter defined) or (ii) any material failure by the Company to comply
with the provisions of this Employment Agreement, including but not limited to,
failure to timely pay any part of Employee’s compensation (including salary or
bonus) or provide the benefits contemplated herein, or (iii) failure by the
Company to perform any of its material obligations under the Agreement and Plan
of Merger dated October 6, 2006 between the Company, Capital Growth Systems,
Inc., Global Capacity Merger Sub, Inc., Employee and John Abraham (the “Merger
Agreement”) and which is not remedied by the Company within ten (10) business
days after receipt by the Company of written notice thereof from Employee;
provided, that if such default is of a nature that it cannot be reasonably cured
within ten (10) day period (but is curable), then if the Company shall have
commenced an attempt to cure such default within such ten (10) day period, the
period to cure the default shall be extended until the earlier of the date which
is forty-five (45) days after receipt of notice or the Company has failed to
diligently continue its efforts in a reasonable manner to cure its default.
 
For purposes hereof, the term “Change in Control” shall mean the occurrence of
any of the following:
 

 
(1)
the Company: (a) consummates a merger or consolidation which results in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) less than fifty percent (50%) of
the total voting power represented by the voting securities of the Company of
such surviving entity outstanding immediately after such merger or
consolidation; and (b) following such event, the successor entity fails to
employ Employee as follows (hereinafter, the “Same Terms”): on substantially
identical terms as are required per this Agreement for the remaining Employment
Term, and the successor entity further continues to employ Employee in the same
city and with job responsibilities of a level substantially equivalent to or
greater than those presently in force and effect;

 

 
(2)
a plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of (in one transaction or a series of transactions)
all or substantially all of the Company’s assets is



-3-

--------------------------------------------------------------------------------


 
consummated, and following such event the successor entity (if any) fails to
employ Employee on the Same Terms; or
 

 
(3)
Company consummates a plan of complete liquidation of the Company or an
agreement for the sale or disposition (in one transaction or a series of
transactions) by the Company of all or substantially all of the Company’s
assets, and following such event the successor entity (if any) fails to employ
Employee on the Same Terms;

 
provided, however, that a public offering of the stock of the Company
irrespective of the amount of voting securities owned by present shareholders
after such offering shall not be deemed to constitute a Change of Control; and
provided further that if Employee agrees to be employed by a successor entity on
the Same Terms and the successor entity fails to do so, a Change in Control
shall be deemed to have occurred.
 
(e)    By the Employee without Good Reason, and therefore in breach of this
Agreement.
 
(f)    Upon reasonable written notice to the Company, Employee shall be allowed
to take a one-time leave of absence from the Company for up to six months,
without pay, at any time during the Initial Term, and such leave of absence will
not be considered grounds for termination with Cause.
 
2.3    Cessation of Rights and Obligations: Survival of Certain Provisions. On
the date of expiration or earlier termination of the Employment Term for any
reason, all of the respective rights, duties, obligations and covenants of the
parties, as set forth herein, shall, except as specifically provided herein to
the contrary, cease and become of no further force or effect as of the date of
said termination, and shall only survive as expressly provided for herein.
 
2.4    Cessation of Compensation. In lieu of any severance under any severance
plan that the Company may then have in effect, and subject to (i) the receipt of
a full and unconditional release from Employee and (ii) any amounts owed by the
Employee to the Company under any contract, agreement or loan document entered
into after the date hereof which relates solely to his or her employment with
the Company (including, but not limited to, loans made by the Company to the
Employee), the Company shall pay to the Employee, and the Employee shall be
entitled to receive, the following amounts within thirty (30) days of the date
of a termination of his or her employment:
 
(a)    Voluntary Termination/Cause/Expiration of Term. Upon (i) Employee
terminating his or her employment without Good Reason as provided in Section
2.2(e), (ii) the expiration of the Employment Term because the Employee or the
Company elects to not extend the Employment Term, or (iii) a termination of the
Employment Term for Cause by the Company as provided in Section 2.2(a), the
Employee shall be entitled to receive his or her or her base salary (which shall
include any of his or her unused vacation pay for the year of such termination)
and expense reimbursements solely through the date of termination.
-4-

--------------------------------------------------------------------------------


 
(b)    Death or Total Disability. Upon the termination of the Employment Term by
reason of the Death or Total Disability of the Employee, the Employee (or, in
the case of Death, his or her estate) shall be entitled to receive his or her
base salary (which shall include any of his or her unused vacation pay for the
year of such termination) and expense reimbursements solely through the date of
termination.
 
(c)    Involuntary. Upon the termination of the Employment Term: by the Employee
for Good Reason, the Employee shall be entitled to receive in a lump sum the
balance of his or her base salary for the lesser of the remaining term of the
Employment Term (exclusive of any renewals of the then existing term) or a
period of six (6) months (the “Severance Term”), together with prorated vacation
pay and expense reimbursement through the date of termination. In addition,
Employee shall be entitled to payment by the Company of the premiums for group
health insurance coverage otherwise payable by Employee under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the Severance Term. It
shall be a condition to Employee’s right to receive the payments described above
that Employee shall be in compliance with all of the Employee’s obligations
which survive termination hereof, including without limitation those arising
under Articles IV and V hereof. The payments described above are intended to be
in lieu of all other payments to which Employee might otherwise be entitled in
respect of termination of Employee’s employment without Cause unless otherwise
required by law or under other agreements between the parties.
 
2.5    Business Expenses.
 
(a)    Reimbursement. The Company shall reimburse the Employee for all
reasonable, ordinary, and necessary business expenses incurred by him or her in
connection with the performance of his or her duties hereunder, including, but
not limited to, ordinary and necessary travel expenses and entertainment
expenses. The reimbursement of business expenses will be governed by the
policies of the Company from time-to-time and the terms otherwise set forth
herein.
 
(b)    Accounting. The Employee shall provide the Company with an accounting of
his or her expenses, which accounting shall clearly reflect which expenses were
incurred for proper business purposes in accordance with the policies adopted by
the Company and as such are reimbursable by the Company. The Employee shall
provide the Company with such other supporting documentation and other
substantiation of reimbursable expenses as will conform to Internal Revenue
Service or other requirements. All such reimbursements shall be payable by the
Company to the Employee within a reasonable time after receipt by the Company of
appropriate documentation therefor.
 
2.6    Sole Compensation. Employee shall not be entitled to any other
compensation from the Company than as set forth in Article II hereof as a result
of termination of Employee’s employment. The foregoing shall not be construed to
limit any rights of Employee to receive the Contingent Consideration under the
Merger Agreement.
-5-

--------------------------------------------------------------------------------


 
ARTICLE III
COMPENSATION AND BENEFITS
 
3.1    Compensation. During the Employment Term of this Agreement, the Company
shall pay Employee such salary and bonus as set forth on Exhibit A.
 
3.2    Payment. All compensation shall be payable in intervals in accordance
with the general payroll payment practice of the Company. The compensation shall
be subject to such withholdings and deductions by the Company as are required by
law
 
3.3    Other Benefits. Employee shall be entitled to participate in any
retirement, pension, profit-sharing, health plan, insurance, disability income,
incentive compensation and welfare or any other benefit plan or plans of the
Company which may now or hereafter be in effect and for which the Employee is
eligible. Notwithstanding the forgoing, the Company shall be under no obligation
to institute or continue the existence of any such benefit plan.
 
ARTICLE IV
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT
 
4.1    Non-Disclosure of Confidential Information. Employee hereby acknowledges
and agrees that the duties and services to be performed by Employee under this
Agreement are special and unique and that as of a result of the employment
hereunder, Employee will acquire, develop and use information of a special and
unique nature and value that is not generally known to the public or to the
Company’s industry, including but not limited to, certain records, phone
locations, documentation, software programs, data bases of the Company or its
Affiliates, including without limitation, the Magenta data base, proprietary
information, price lists, contract prices for purchase and sale of telephone
access and telephone services, customer lists, prospect lists, pricing on
business proposals to new and existing customers, network configuration,
supplier pricing, equipment configurations, business plans, ledgers and general
information, employee records, mailing lists, accounts receivable and payable
ledgers, financial and other records of the Company or its Affiliates, and other
similar matters (all such information being hereinafter referred to as
“Confidential Information”). Employee further acknowledges and agrees that the
Confidential Information is of great value to the Company and its Affiliates and
that the restrictions and agreements contained in this Agreement are reasonably
necessary to protect the Confidential Information and the goodwill of the
Company. Accordingly, Employee hereby agrees that:
 
(a)    Employee will not, while employed by the Company or at any time
thereafter, directly or indirectly, except in connection with Employee’s
performance of the duties under this Agreement, or as otherwise authorized in
writing by the Company for the benefit of the Company, divulge to any person,
firm, corporation, limited liability company, or organization, other than the
Company (hereinafter referred to as “Third Parties”), or use or cause or
authorize any Third Parties to use, the Confidential Information, except as
required by law; and
 
(b)    Upon the termination of Employee’s employment for any reason whatsoever,
Employee shall deliver or cause to be delivered to the Company any and all
-6-

--------------------------------------------------------------------------------


 
Confidential Information or documents containing Confidential Information,
including notes, drawings, notebooks, notes, records, keys, data and other
documents and materials belonging to the Company or its affiliates which is in
his or her possession or under his or her control relating to the Company or its
affiliates, regardless of the medium upon which it is stored, and will deliver
to the Company upon such termination of employment any other property of the
Company or its Affiliates which is in his or her possession or control.
 
4.2    Non-Solicitation Covenant. So long as Company is not in default of its
obligations to pay Merger Consideration under the Agreement and Plan of Merger
signed by the parties on October 6, 2006: Employee hereby covenants and agrees
that while employed by the Company and for a period of one (1) year following
the termination of Employee’s employment with the Company for any reason,
Employee shall not (i) directly or indirectly, solicit, interfere with, or
endeavor to entice away from the Company or its Affiliates any person, firm,
corporation, limited liability company or other entity that was a customer of
the Company at any time while Employee was an employee of the Company or its
Affiliates or who is a “prospective customer” of the Company, or (ii) induce,
attempt to induce or hire any employee (or any person who was an employee during
the year preceding the date of any solicitation) of the Company or its
Affiliates to leave the employ of the Company or its Affiliates, or in any way
interfere with the relationship between any such employee and the Company or its
Affiliates; provided, however, that the restrictions set forth in this clause
(ii) shall not prohibit Employee, after termination of Employee’s employment
with Company, from retaining a former employee of Company if the former Employee
first approached Employee concerning the possibility of working for Employee.
For purposes hereof, “prospective customer” shall mean any person or entity
which has been solicited for business by Employee or any officer or other
employee of the Company during the one year period preceding the date of
termination of Employee’s employment with the Company, or if Employee is still
employed by the Company within the one year period preceding the event in
question.
 
4.3    Non-Competition Covenant. So long as Company is not in default of its
obligations under this Agreement or the Agreement and Plan of Merger: Employee
acknowledges that the covenants set forth in this Section 4.3 are reasonable in
scope and essential to the preservation of the Business of the Company (as
defined herein). Employee also acknowledges that the enforcement of the covenant
set forth in this Section 4.3 will not preclude Employee from being gainfully
employed in such manner and to the extent as to provide a standard of living for
himself or herself, the members of his or her family and the others dependent
upon Employee of at least the level to which Employee and they have become
accustomed and may expect. In addition, Employee acknowledges that the Company
has obtained an advantage over its competitors as a result of its name, location
and reputation that is characterized by near permanent relationships with
vendors, customers, principals and other contacts which it has developed at
great expense. Furthermore, Employee acknowledges that competition by him or her
following the termination or expiration of his or her employment would impair
the operation of the Company beyond that which would arise from the competition
of an unrelated third party with similar skills. Employee hereby agrees that he
or she shall not, during his or her employment and for a period of one (1) year
after the end of his or her employment, directly or indirectly, engage in or
become directly or indirectly interested in any proprietorship, partnership,
firm, trust, company, limited liability company or other entity, other
-7-

--------------------------------------------------------------------------------


 
than the Company (whether as owner, partner, trustee, beneficiary, stockholder,
member, officer, director, employee, independent contractor, agent, servant,
consultant, lessor, lessee or otherwise) that competes with the Company in the
Business of the Company in the Restricted Territory (as defined herein), other
than owning an interest in a company listed on a recognized stock exchange in an
amount which does not exceed five percent (5%) of the outstanding stock of such
corporation. For purposes of this Agreement, (i) the term “Business of the
Company” shall include all business activities and ventures related to providing
telecommunications services or products in which Global Capacity, Inc. is
engaged, plans to engage in the next twelve (12) months following termination of
Employee’s employment or has engaged in during the prior twelve (12) months, as
determined at any time during the employment of the Employee; and (ii) the term
“Restricted Territory” means the geographical area consisting of a seventy mile
radius surrounding each city (and including such city) in which the Company
maintains either an office or a telecommunications facility.
 
4.4    Remedies.
 
(a)    Injunctive Relief. Employee expressly acknowledges and agrees that the
Business of the Company is highly competitive and that a violation of any of the
provisions of Sections 4.1, 4.2 or 4.3 would cause immediate and irreparable
harm, loss and damage to the Company not adequately compensable by a monetary
award. Employee further acknowledges and agrees that the time periods and
territorial areas provided for herein are the minimum necessary to adequately
protect the Business of the Company, the enjoyment of the Confidential
Information and the goodwill of the Company. Without limiting any of the other
remedies available to the Company at law or in equity, or the Company’s right or
ability to collect money damages, Employee agrees that any actual or threatened
violation of any of the provisions of Sections 4.1, 4.2 or 4.3 may be
immediately restrained or enjoined by any court of competent jurisdiction, and
that a temporary restraining order or emergency, preliminary or final injunction
may be issued in any court of competent jurisdiction, without notice and without
bond.
 
(b)    Enforcement. It is the desire of the parties that the provisions of
Sections 4.1, 4.2 or 4.3 be enforced to the fullest extent permissible under the
laws and public policies in each jurisdiction in which enforcement might be
sought. Accordingly, if any particular portion of Sections 4.1, 4.2 or 4.3 shall
ever be adjudicated as invalid or unenforceable, or if the application thereof
to any party or circumstance shall be adjudicated to be prohibited by or
invalidated by such laws or public policies, such section or sections shall be
(i) deemed amended to delete therefrom such portions so adjudicated or (ii)
modified as determined appropriate by such a court, such deletions or
modifications to apply only with respect to the operation of such section or
sections in the particular jurisdictions so adjudicating on the parties and
under the circumstances as to which so adjudicated.
 
(c)    Legal Fees. In any action to enforce the terms of this Agreement, the
prevailing party shall be entitled to reimbursement from the non-prevailing
party for all reasonable costs and expenses, including, but not limited to,
attorney’s fees, incurred by the prevailing party in connection with such
enforcement proceedings.
-8-

--------------------------------------------------------------------------------



4.5    Company. All references to the Company in this Article IV shall include
“Affiliates” of the Company, as that term is construed under Rule 405 of the
Securities Act of 1933, as amended.
 
4.6    Consideration. The undertakings of Employee pursuant to Sections 4.2 and
4.3 hereof are given to the Company in consideration for the payments, if any,
to be made pursuant to Section 2.4 hereof.
 
ARTICLE V
ASSIGNMENT OF INTELLECTUAL PROPERTY
 
5.1    Assignment of Patent Rights. If Employee, during the course of his or her
employment with the Company, creates or discovers any patentable or potentially
patentable invention or design, within the meaning of Title 35 of the United
States Code, any utility or design patent that may be derived from any such
invention or design created or discovered by Employee during the course of his
or her employment with the Company shall be assigned to the Company. Employee
agrees to fully cooperate with the Company in obtaining any such patents, and
Employee further agrees to execute any and all documents the Company may deem
necessary to obtain such patent or to document such assignment to the Company.
Employee hereby designates the Company as his/her attorney-in-fact to execute
any such documents relating to any such patent or assignment thereof to the
Company;
 
5.2    Work For Hire. Employee agrees that any original work of authorship fixed
in a tangible medium of expression, including but not limited to literary works;
computer programs, software or other associated intangible property; network
configuration; musical works, including any accompanying words; dramatic works,
including any accompanying music; pantomimes and choreographic works; pictorial,
graphic and sculptural works; motion pictures and other audiovisual works; sound
recordings; and architectural works, within the meaning of Title 17 of the
United States Code, created during the course of his or her employment with the
Company shall be a “work for hire” within the meaning of Section 201(b) of the
Copyright Act, 17 U.S.C. Section 201(b), and that all ownership rights comprised
in the copyright shall vest exclusively in the Company. Employee agrees to fully
cooperate with the Company in obtaining registration of any such copyright,
except that the Company will be responsible for any and all fees and costs
associated with obtaining any such copyright registration;
 
5.3    Trade Secrets. If Employee, during the course of his/her employment with
the Company, discovers, invents, or produces, without limitation, any
information, computer programs, software or other associated intangible
property; network configuration, formulae, product, device, system, technique,
drawing, program or process which is a “trade secret” as defined in his/her
Employment Agreement or within the meaning of the Illinois Trade Secret Act
(irrespective of where Employee is employed), such information, formulae,
product, device, system, technique, drawing, program or process shall be
assigned to the Company. Employee agrees to fully cooperate with the Company in
protecting the value and secrecy of any such trade secret, and further agrees to
execute any and all documents the Company deems necessary to document any such
assignment to the Company. Employee appoints the Company as his/her
attorney-in-fact to execute any documents the Company may deem necessary that
relates to any such trade secret or assignment thereof to the Company;
-9-

--------------------------------------------------------------------------------


 
ARTICLE VI
MISCELLANEOUS
 
6.1    Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given, delivered and received
(a) when delivered, if delivered personally, (b) four days after mailing, when
sent by registered or certified mail, return receipt requested and postage
prepaid, (c) one business day after delivery to a private courier service, when
delivered to a private courier service providing documented overnight service,
and (d) on the date of delivery if delivered by telecopy, receipt confirmed,
provided that a confirmation copy is sent on the next business day by first
class mail, postage prepaid, in each case addressed as follows:
 
To Employee at his or her home address as set forth on the books and records of
the Company, with a copy to:
 

 
Richie & Gueringer, PC
 
100 Congress Avenue, Suite 1750
 
Austin, Texas 78701
 
Attn.:
Sheldon E. Richie
 
Phone:
(512) 236-9220
 
Fax:
(512) 236-9230
   
To Company at:
Global Capacity Group, Inc.
 
730 N. Post Oak Road
 
Suite 400
 
Houston, Texas 77024
 
Attn.:
President
Phone:
    
Fax:
      
and to:
Capital Growth Systems, Inc.
 
50 East Commerce Drive
 
Suite A
 
Schaumburg, Illinois 60173
 
Attn.:
Thomas G. Hudson
   
Chief Executive Officer
 
Phone:
    
Fax:
      
With a copy to:
Shefsky & Froelich Ltd.
 
111 E. Wacker Drive, Suite 2800
 
Chicago, Illinois 60611
 
Attn.:
Mitchell D. Goldsmith
 
Phone:
(312) 836-4006
 
Fax:
(312) 275-7569
   



-10-

--------------------------------------------------------------------------------


 
ny party may change its address for purposes of this paragraph by giving the
other party written notice of the new address in the manner set forth above.
 
6.2    Entire Agreement; Amendments, Etc. This Agreement contains the entire
agreement and understanding of the parties hereto, and supersedes all prior
agreements and understandings relating to the subject matter hereof. Except as
provided in Section 4.4(b), no modification, amendment, waiver or alteration of
this Agreement or any provision or term hereof shall in any event be effective
unless the same shall be in writing, executed by both parties hereto, and any
waiver so given shall be effective only in the specific instance and for the
specific purpose for which given.
 
6.3    Benefit. This Agreement shall be binding upon, and inure to the benefit
of, and shall be enforceable by, the heirs, successors, legal representatives
and permitted assignees of Employee and the successors, assignees and
transferees of the Company. This Agreement or any right or interest hereunder
may not be assigned by Employee without the prior written consent of the
Company. No implication shall be drawn in favor or against either party based
upon the role of such party’s counsel in the drafting of this Agreement.
 
6.4    No Waiver. No failure or delay on the part of any party hereto in
exercising any right, power or remedy hereunder or pursuant hereto shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or pursuant thereto.
 
6.5    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law
but, if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. If any part of any covenant or
other provision in this Agreement is determined by a court of law to be overly
broad thereby making the covenant unenforceable, the parties hereto agree, and
it is their desire, that the court shall substitute a judicially enforceable
limitation in its place, and that as so modified the covenant shall be binding
upon the parties as if originally set forth herein.
 
6.6    Compliance and Headings. Time is of the essence of this Agreement. The
headings in this Agreement are intended to be for convenience and reference
only, and shall not define or limit the scope, extent or intent or otherwise
affect the meaning of any portion hereof.
 
6.7    Counterparts. This Agreement may be executed in one or more counterparts,
whether by original, photocopy or facsimile, each of which will be deemed an
original and all of which together will constitute one and the same instrument.
 
6.8    Recitals. The Recitals set forth above are hereby incorporated in and
made a part of this Agreement by this reference.
 
6.9    Waiver of Jury Trial. All parties hereby agree, consent and waive any and
all right to a trial by jury in any action to construe or enforce this Agreement
or any of the rights, duties and obligations hereunder.
-11-

--------------------------------------------------------------------------------


 
6.10    Survival. Notwithstanding anything to the contrary contained herein, the
terms of Articles III, IV, V and VI hereof shall survive any termination of this
Agreement and remain in full force and effect thereafter until each Article or
portion of Article expires under its own terms.
 
[Remainder of Page Intentionally Left Blank]

-12-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered as of the day and year first above written.
 
GLOBAL CAPACITY GROUP, INC.
   
By:
/s/ Thomas Hudson  
Its:
Chief Executive Officer     
EMPLOYEE
    /s/ David Walsh    
David Walsh

 
-13-

--------------------------------------------------------------------------------



EXHIBIT A - ECONOMIC TERMS OF EMPLOYMENT AGREEMENT
 
Global Capacity Group, Inc./David Walsh
 
A. Compensation.
 

 
1.
Base Salary. During the Employment Term, the Company shall pay Employee such
salary and benefits as shall be agreed upon each year between Employee and the
Company. For the Initial Term, the Company shall pay Employee a base salary of
One Hundred Ten Thousand Dollars ($110,000) per year. Thereafter, the Company
shall review the Employee’s base salary annually.

 

 
2.
Bonus. The Company may, at the Company’s sole discretion, in addition to
Employee’s base salary, pay Employee an annual bonus with respect to each
calendar year in the Employment Term.

 

 
3.
Other Benefits. Employee shall be entitled to participate in any retirement,
pension, profit-sharing, health plan, insurance, disability income, incentive
compensation, vacation and welfare or any other benefit plan or plans of the
Company which may now or hereafter be in effect and for which he or she is
eligible.

 

 
4.
Vacation. Employee shall be entitled to up to three (3) weeks of paid vacation
in each calendar year during the Employment Term, provided, however, that the
Employee’s 2006 calendar year vacation shall be prorated for the portion of the
calendar year remaining after the date hereof; Employee shall be entitled to
carry forward from one calendar year during the Employment Term to the next
calendar year up to one additional week’s vacation, to the extent it was accrued
and not taken in the previous year (i.e. not more than 4 week’s total vacation
can be taken in any year).

 

 
5.
Existing Automobile. Employee is currently provided with the use of a 2005 Chevy
Tahoe vehicle. After the Closing, the Company shall continue to make payments on
this vehicle up to $1,000 per month, until such time as Capital Growth Systems,
Inc. has adopted a comprehensive benefit package for its management personnel,
at which time Employee shall receive the benefits provided for other similarly
situated management personnel; provided, however, that the Company’s obligation
to make the vehicle payments shall continue for at least twelve (12) months from
the date hereof. This benefit package may not include a car allowance. If its
does not, Employee shall have the right to purchase the 2005 Chevy Tahoe for its
current Kelly Blue Book trade-in value, or comparable value from a similar
publication, if such publication is discontinued.

 
-14-

--------------------------------------------------------------------------------



